      Case 3:19-cv-00552-L Document 1 Filed 03/05/19                 Page 1 of 11 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 ALLSTATE INSURANCE COMPANY,                     §
 solely as successor in interest to              §
 Northbrook Excess and Surplus                   §
 Insurance Company (formerly known as            §
 Northbrook Insurance Company),                  §
                                                 §
         Plaintiff,                              §
 v.                                              §
                                                 §                 Case No. 3:19-cv-0552
 7-ELEVEN, INC., formerly known as               §
 The Southland Corporation,                      §
 TRAVELERS CASUALTY AND                          §
 SURETY COMPANY, formerly known                  §
 as The Aetna Casualty and                       §
 Surety Company, VIGILANT                        §
 INSURANCE COMPANY, and DOE                      §
 COMPANIES 1-50,                                 §
                                                 §
         Defendants.                             §

                      COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, Allstate Insurance Company, solely as successor in interest to Northbrook Excess

and Surplus Insurance Company, formerly known as Northbrook Insurance Company

(“Northbrook”), files this Complaint for Declaratory Judgment against Defendants 7-Eleven, Inc.,

formerly known as The Southland Corporation (“7-Eleven”), Travelers Casualty and Surety

Company, formerly known as The Aetna Casualty and Surety Company (“Travelers”), Vigilant

Insurance Company (“Vigilant”) and DOE Companies 1-50 (collectively, “Defendants”) and

states as follows:

                                          I.    PARTIES

       1.      On information and belief, Defendant 7-Eleven is a Texas corporation with its

principal place of business in Dallas, Texas. Plaintiff is informed and believes, and thereon alleges,


COMPLAINT FOR DECLARATORY JUDGMENT                                                           Page 1 of 11
     Case 3:19-cv-00552-L Document 1 Filed 03/05/19                    Page 2 of 11 PageID 2


that 7-Eleven was formerly known as The Southland Corporation (collectively, 7-Eleven and The

Southland Corporation, “Southland”).

        2.      On information and belief, Defendant Travelers Casualty and Surety Company,

formerly known as The Aetna Casualty and Surety Company, is a Connecticut company with its

principal place of business in Connecticut.

        3.      On information and belief, Defendant Vigilant Insurance Company is a New Jersey

company with its principal place of business in New York.

        4.      Plaintiff Allstate Insurance Company is a corporation organized and existing under

the laws of the State of Illinois with its principal place of business in Northbrook, Illinois. It is the

successor in interest to Northbrook Excess and Surplus Insurance Company, formerly known as

Northbrook Insurance Company.

        5.      On information and belief, DOE Companies issued one or more primary or excess

liability insurance policies to Southland from 1970 to 1986 that potentially provide coverage for

the underlying claims at issue. Northbrook is currently without knowledge or information

sufficient to form a belief as to the identities of DOE Companies. To the extent they exist, DOE

Companies are named as defendants because they have an interest in the outcome of this litigation.

Northbrook, Southland, Travelers, Vigilant and DOE Companies are hereinafter referred to as the

“Parties.”

                               II.   JURISDICTION AND VENUE

        6.      This Court has the authority to issue the declarations sought by Northbrook

pursuant to 28 U.S.C. § 2201 and Rule 57 of the Federal Rules of Civil Procedure.




COMPLAINT FOR DECLARATORY JUDGMENT                                                             Page 2 of 11
     Case 3:19-cv-00552-L Document 1 Filed 03/05/19                 Page 3 of 11 PageID 3


       7.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a)(1) because the

Parties are of diverse citizenship and the amount in controversy exceeds $75,000, exclusive of

interest and costs.

       8.      This Court has personal jurisdiction over each Defendant because each Defendant

negotiated, issued, delivered, and/or accepted delivery of insurance policies at issue in Texas.

       9.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) because a

substantial part of the events or omissions giving rise to the dispute occurred in Dallas, Texas,

namely the negotiation, issuance, and delivery of the insurance policies at issue.

                                 III. NATURE OF DISPUTE

       10.     Northbrook seeks a determination of the Parties’ respective rights and obligations

under three umbrella excess liability insurance policies issued by Northbrook to Southland in

connection with certain environmental investigation and remediation expenses Southland has

allegedly incurred at former or existing Southland gas stations owned, operated, or managed by

Southland.

       11.     The Northbrook umbrella excess liability policies do not attach, if at all, unless and

until the exhaustion of all applicable underlying insurance.

       12.     In September 2018, Southland sought coverage for certain environmental

investigation and remediation expenses it allegedly already incurred from several insurers,

including Northbrook.

       13.     Southland has failed to establish that Northbrook owes any current coverage

obligation relative to the claimed investigation and remediation expenses.

       14.     Accordingly, Northbrook seeks a declaration that the limits of all applicable

underlying insurance have not been exhausted, and that Northbrook has no obligation to respond



COMPLAINT FOR DECLARATORY JUDGMENT                                                          Page 3 of 11
     Case 3:19-cv-00552-L Document 1 Filed 03/05/19                Page 4 of 11 PageID 4


under its umbrella excess liability policies. As such, Northbrook owes no coverage obligations

under its umbrella excess liability policies.

       15.     Northbrook seeks a declaration that it has no coverage obligation in connection with

Southland’s claim for coverage, because of Southland’s failure to provide notice of any occurrence

to Northbrook until after incurring the expenses. This is a breach of the Northbrook policies’

notice and cooperation conditions, and that Southland’s breach of those conditions precludes

coverage under the Northbrook Policies.

       16.     Northbrook seeks a declaration that it has no coverage obligation in connection with

Southland’s claim for coverage, because those claims are excluded by the pollution exclusion

contained in the Northbrook policies.

       17.     On information and belief, Southland disagrees with Northbrook regarding these

insurance coverage issues.

                                  A.    The Northbrook Policies

       18.     Northbrook issued three umbrella excess liability policies to Southland Corporation

as a named insured from 1974 to 1979:

               a. Policy number 63 200 202, with a policy period of April 1, 1974 to July 1, 1976.

                   Attached hereto as Exhibit 1 is a true and correct copy of the 1974-1976

                   Northbrook Policy.

               b. Policy number 63 200 494, with a policy period of July 1, 1976 to October 1,

                   1978. Attached hereto as Exhibit 2 is a true and correct copy of the 1976-1978

                   Northbrook Policy.




COMPLAINT FOR DECLARATORY JUDGMENT                                                        Page 4 of 11
      Case 3:19-cv-00552-L Document 1 Filed 03/05/19                        Page 5 of 11 PageID 5


                 c. Policy number 63 200 763, with a policy period of October 1, 1978 to October

                     1, 1979. Attached hereto as Exhibit 3 is a true and correct copy of the 1978-

                     1979 Northbrook Policy.1

        19.      The Northbrook Policies indemnify the insured for Ultimate Net Loss in excess of

the Retained Limit, subject to all other terms, conditions, and exclusions.

        20.      The Northbrook Policies define Retained Limit, in relevant part, as the applicable

limit(s) of the underlying policy(ies) listed in Schedule A of the policies, or the greater of either

(1) the amount designated in the Declarations as Retained Limit as the result of any one occurrence

not covered by the policy(ies) so listed; or (2) the applicable limit(s) of any other underlying

insurance collectible by the Insured.

        21.      As defined in the Northbrook Policies, Ultimate Net Loss does not include defense,

investigation, settlement or legal expenses covered by underlying insurance.

        22.      The Northbrook Policies contain Condition 8. Loss Payable, which provides that

Northbrook owes no coverage obligation unless and until the insured, or the insured’s underlying

insurer, has paid the Retained Limit.

        23.      The Northbrook Policies contain various exclusions and conditions which limit or

bar coverage, including, without limitation, the pollution exclusion and owned, rented, or occupied

property exclusion, and “other insurance” and “maintenance of underlying insurance” provisions.

                                       B.     The Primary Policies

        24.      On information and belief, Travelers issued primary insurance policies to

Southland from July 1, 1973 to October 1, 1978.




1
 This Complaint for Declaratory Judgment refers to the 1974-1976 Northbrook Policy, 1976-1978 Northbrook Policy,
and 1978-1979 Northbrook Policy collectively as the “Northbrook Policies.”

COMPLAINT FOR DECLARATORY JUDGMENT                                                                    Page 5 of 11
     Case 3:19-cv-00552-L Document 1 Filed 03/05/19                       Page 6 of 11 PageID 6


        25.     On information and belief, Vigilant issued primary insurance policies to Southland

from February 7, 1974 to February 7, 1975.

        26.     On information and belief, American Motorist Insurance Company (“AMICO”)

issued primary insurance policies to Southland beginning on October 1, 1978.2

        27.     On information and belief, AMICO became insolvent in 2013 and is in liquidation.

        28.     On information and belief, DOE Companies issued one or more primary insurance

policies to Southland from 1970 to 1973 that potentially provide coverage for the underlying

claims at issue.

              C.    The Underlying Claims and Southland’s Request of Coverage

        29.     On information and belief, Southland has been named as a potentially liable party,

or potentially responsible party with respect to one or more underlying environmental liability

claim involving alleged environmental contamination at two sites (“Underlying Claims”), Store

No. 14396 and Store No. 14469, which are former or existing “7-Eleven” gas stations, which are

or were owned, operated, or managed by Southland (“Sites”).

        30.     On information and belief, Southland’s investigation and/or remediation of the two

Sites began in or before 1991 at Store No. 14469, and in or before 1995 at Store no. 14396.

        31.     By letter dated September 17, 2018, Southland first notified Northbrook of the

Underlying Claims, stating that it had incurred expenses in connection with investigations and

remediations at the two sites. The letter sought reimbursement from Northbrook of $175,469.12

in connection with Store No. 14396 and $254,915.12 in connection with Store No. 14469 and

advised that the investigations and remediations at the Sites are complete.




2
 This Complaint for Declaratory Judgment refers to the Travelers, Vigilant, AMICO and DOE Companies policies
as the “Primary Policies.”

COMPLAINT FOR DECLARATORY JUDGMENT                                                                 Page 6 of 11
     Case 3:19-cv-00552-L Document 1 Filed 03/05/19               Page 7 of 11 PageID 7


       32.     On information and belief, underlying insurance, including the Primary Policies,

covers the costs and expenses in connection with the Underlying Claims, and underlying insurance

has not been exhausted.

                                  IV. CAUSES OF ACTION

                           COUNT I – Declaratory Judgment
    (No Duty to Defend or Indemnify – Underlying Insurance Not Exhausted –Against
                                      Southland)

       33.     Northbrook re-alleges paragraphs 1-32 as though fully set forth herein.

       34.     Southland has demanded that Northbrook provide defense and indemnity coverage

in respect to the Underlying Claims.

       35.     The Northbrook Policies are umbrella excess liability policies that indemnify the

insured for Ultimate Net Loss in excess of underlying insurance, deductibles, and self-insured

retentions arising out of property damage caused by an occurrence.

       36.     The limits of liability of all underlying insurance, deductibles, and self-insured

retentions that apply to an occurrence must be exhausted before coverage can attach under the

Northbrook Policies with respect to that occurrence.

       37.     On information and belief, all underlying insurance, deductibles, and self-insured

retentions applicable to the Underlying Claims, including the Primary Policies, have not been

exhausted.

       38.     An actual controversy exists between Southland and Northbrook regarding whether

Northbrook has an obligation under the Northbrook Policies to defend Southland in respect to the

Underlying Claims that arise out of the Sites.

                             COUNT II – Declaratory Judgment
                     (Breach of Conditions Precedent Against Southland)

       39.     Northbrook re-alleges paragraphs 1-38 as though fully set forth herein.


COMPLAINT FOR DECLARATORY JUDGMENT                                                       Page 7 of 11
     Case 3:19-cv-00552-L Document 1 Filed 03/05/19                Page 8 of 11 PageID 8


       40.     The Northbrook Policies are umbrella excess liability policies. These policies do

not attach until all underlying insurance has properly exhausted for a covered occurrence.

       41.     The Northbrook Policies contain Condition 5. Notice of Occurrence, which states

in relevant part that upon the happening of an occurrence reasonably likely to involve the

Northbrook Policies, written notice shall be given as soon as practicable to Northbrook.

       42.     The Northbrook Policies contain Condition 6. Assistance and Co-operation, which

provides that Northbrook shall have the right and opportunity to associate with the insured and the

insured’s underlying insurers in the defense and control of any claim or proceeding reasonably

likely to involve the Northbrook Policies.

       43.     On information and belief, Southland’s investigation and/or remediation of the

two Sites began in or before 1991 at Store No. 14469, and in or before 1995 at Store no. 14396.

       44.     Upon information and belief, AMICO, became insolvent in 2013.

       45.     Southland failed to notify Northbrook of any alleged occurrence giving rise to the

Underlying Claims, and failed to provide timely notice of the Underlying Claims.

       46.     By letter dated September 17, 2018, over twenty years after it initiated

investigations and/or remediations of the two sites, Southland first notified Northbrook of the

Underlying Claims, seeking coverage for expenses it had already incurred, dating back to 2008.

       47.     On information and belief, Southland incurred these expenses before providing

notice to Northbrook and despite knowing of AMICO’s insolvency.

       48.     Because Southland failed to timely notify Northbrook of the Underlying Claims,

Northbrook was prejudiced, including but not limited to, by being deprived of the opportunity to

associate in the investigation, defense, and settlement of the Underlying Claims.




COMPLAINT FOR DECLARATORY JUDGMENT                                                         Page 8 of 11
     Case 3:19-cv-00552-L Document 1 Filed 03/05/19                Page 9 of 11 PageID 9


       49.     Because Southland failed to timely notify Northbrook of the Underlying Claims, it

impaired or prejudiced any right to subrogation, indemnification or contribution that Northbrook

has or may have had against, among others, AMICO.

                          COUNT III – Declaratory Judgment
    (No Duty to Defend or Indemnify – Underlying Insurance Not Exhausted – Against
                        Travelers, Vigilant and DOE Companies)

       50.     Northbrook re-alleges paragraphs 1-49 as though fully set forth herein.

       51.     Southland has demanded that Northbrook provide defense and indemnity coverage

in respect to the Underlying Claims.

       52.     Northbrook seeks a declaration of the rights and obligations of the parties under the

insurance policies issued to Southland by Northbrook, Travelers, Vigilant, AMICO, DOE

Companies and Southland, with regard to Southland’s claim for coverage for the costs allegedly

incurred in connection with the Sites.

       53.     Declaratory relief would determine and establish the rights and obligations of all

Parties under the insurance policies issued to Southland by Northbrook, Travelers, Vigilant,

AMICO, and DOE Companies, with regard to Southland’s claim for coverage for the costs

allegedly incurred in connection with the Sites.

                             COUNT IV – Declaratory Judgment
                                  (Pollution Exclusion)

       54.     Northbrook re-alleges paragraphs 1-53 as though fully set forth herein.

       55.     Southland’s liability in connection with the Underlying Claims arising from the

Sites for which it seeks coverage from Northbrook arises out of the discharge, dispersal, release or

escape of toxic chemicals, waste materials or other irritants, contaminants or pollutants into or

upon land, the atmosphere or any water course or body of water, which discharge, dispersal, release

or escape was not sudden and accidental.


COMPLAINT FOR DECLARATORY JUDGMENT                                                         Page 9 of 11
   Case 3:19-cv-00552-L Document 1 Filed 03/05/19                   Page 10 of 11 PageID 10


       56.      Therefore, coverage under the Northbrook Policies for the Underlying Claims is

excluded by the pollution exclusion contained in the Northbrook Policies.

       57.      An actual controversy exists between Southland and Northbrook regarding whether

the pollution exclusion in the Northbrook Policies excludes coverage for the Underlying Claims.

                                   V.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Allstate Insurance Company, solely as successor in interest to

Northbrook Excess and Surplus Insurance Company (“Northbrook”), prays that this Court enter

judgment in favor of Northbrook and against Southland providing the following relief:

             a. Declaring that Northbrook has no obligation under the Northbrook Policies to

                defend Southland in connection with the Underlying Claims arising out of the Sites;

             b. Declaring that, to the extent Northbrook is found to have any coverage obligation

                in connection with Southland’s liability in connection with the Underlying Claims

                arising out of the Sites, Southland is not entitled to recover such costs under the

                Northbrook Policies until the applicable limits of all triggered primary policies have

                been properly exhausted;

             c. Declaring that Southland breached the Northbrook Policies’ notice and cooperation

                conditions, and that Southland’s breach of those conditions precludes coverage

                under the Northbrook Policies;

             d. Declaring the rights and obligations of all of the Parties with respect to Southland’s

                liability in connection with the Underlying Claims arising out of the Sites;

             e. Declaring that the pollution exclusion contained in the Northbrook Policies

                excludes coverage for Southland’s liability in connection with the Underlying

                Claims arising from the Sites, and therefore Northbrook has no obligation under



COMPLAINT FOR DECLARATORY JUDGMENT                                                          Page 10 of 11
   Case 3:19-cv-00552-L Document 1 Filed 03/05/19              Page 11 of 11 PageID 11


             the Northbrook Policies to defend or indemnify in connection with the Underlying

             Claims;

          f. Any recoverable costs in this action, including reasonable attorney’s fees; and

          g. Such other and further relief as this Court deems just and proper.


DATED: March 5, 2019                       Respectfully submitted,

                                           CONDON TOBIN SLADEK THORNTON PLLC

                                           /s/ Aaron Z. Tobin
                                           Aaron Z. Tobin
                                           Texas Bar No. 24028045
                                           atobin@ctstlaw.com
                                           Kendal B. Reed
                                           Texas Bar No. 24048755
                                           kreed@ctstlaw.com
                                           Vanessa Rosa-Kubik
                                           Texas Bar No. 24081769
                                           vrosa@ctstlaw.com
                                           8080 Park Lane, Suite 700
                                           Dallas, Texas 75231
                                           Telephone 214-691-6300
                                           Facsimile 214-691-6311

                                           -and-

                                           Robert R. Anderson III (pro hac vice pending)
                                           randerson@hsplegal.com
                                           Daniel A. Waitzman (pro hac vice pending)
                                           dwaitzman@hsplegal.com
                                           HUGHES SOCOL PIERS RESNICK & DYM, LTD.
                                           Three First National Plaza
                                           70 West Madison Street, Suite 4000
                                           Chicago, Illinois 60602
                                           Telephone 312.580.0100
                                           Facsimile 312.604.2635

                                           ATTORNEYS FOR DEFENDANT ALLSTATE
                                           INSURANCE COMPANY, SOLELY AS
                                           SUCCESSOR IN INTEREST TO NORTHBROOK
                                           EXCESS AND SURPLUS INSURANCE
                                           COMPANY, FORMERLY KNOWN AS
                                           NORTHBROOK INSURANCE COMPANY

COMPLAINT FOR DECLARATORY JUDGMENT                                                     Page 11 of 11
